ALLOWANCE
Claims 1-6 and 8-27 are allowed. Claims 1, 22 and 23 are the Independent claims.
This application claims priority to Provisional Applications 62423150 filed 11/16/2016 & 62413333 filed 10/26/2016.
The information disclosure statements (IDS) submitted on 3/28/2022, 5/27/2022 & 6/7/2022 has been entered, and considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: The claims describe receiving input to present a media browsing interface which concurrently includes representations of media items from different media sources which are overlaid on top of first representative content of a first media item along with its source information having current focus. During the display a navigation command from the first media item to a second media item is processed to place the second media item in focus without playback while replacing in the background under the media items the first representative content with second representative content corresponding to the second media along with its source information. This is further depicted in Applicants drawings figure 6A wherein item B presented with other items has an overlay bar has current focus along with its representative content directly in the background 610. The features are an improvement over the prior art has they allow the user to conserve the display space while improving navigation on a variety of device types by presenting the media items for selection has an overlay while providing the focus items representative content underneath it.
The prior art of Chai (U.S. Pub 2017/0195736) discloses presentation of tiles horizontally that depicts the current item having focus including its source information (see paragraphs 144-146 & figs. 16A-16F). Nowhere does Chai teach or suggest that the media items are presented has an overlay with the focus item having its representative content displayed directly beneath it without playing the media item.
The prior art of Slocum (U.S. Pub 2009/0259957) discloses replacing display of the first content with the second content (see abstract & Fig. 4C & 4D & paragraphs 47-51). Slocum fails to teach or suggest that the media items are presented has an overlay with the focus item having its representative content displayed directly beneath it without playing the media item.
None of the cited references teach or suggest these features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
7/1/2022